                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     OMNI MEDSCI, INC.,                               CASE NO. 4:19-cv-05673-YGR
                                   9                  Plaintiff,
                                                                                          ORDER REGARDING APPLE INC.’S
                                  10            vs.                                       REQUEST FOR LEAVE TO FILE MOTION
                                                                                          FOR RECONSIDERATION REGARDING
                                  11     APPLE INC.,                                      SUBJECT-MATTER JURISDICTION
                                  12                  Defendant.                          Re: Dkt. No. 208
Northern District of California
 United States District Court




                                  13

                                  14
                                              Defendant Apple Inc. (“Apple”) has moved for leave to file a motion for reconsideration
                                  15
                                       under Civil Local Rule 7-9(a). (Dkt. No. 208.) After reviewing the motion, the Court has
                                  16
                                       determined that it may benefit from a response to the current motion. Plaintiff Omni MedSci, Inc.
                                  17
                                       may file a response to the present motion no later than November 19, 2019. Plaintiff’s brief may
                                  18
                                       not exceed seven pages.
                                  19
                                              Additionally, Apple is DIRECTED to file an unredacted version of the transferor court’s
                                  20
                                       order denying the motion to dismiss (Dkt. No. 151), and the parties briefing on that motion, under
                                  21
                                       seal no later than November 19, 2019.
                                  22

                                  23
                                              IT IS SO ORDERED.
                                  24

                                  25
                                       Dated: November 15, 2019
                                  26                                                           YVONNE GONZALEZ ROGERS
                                  27                                                      UNITED STATES DISTRICT COURT JUDGE

                                  28
